DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US PUB 2006/0129313, hereinafter Becker) in view of Inoue et al. (US 2018/0188047 A1, hereinafter Inoue).

Regarding claim 1, Becker teaches:
 	An interactive telematics system, comprising:
a database that stores user profiles, each of the user profiles including user preferences of a user ([0029]; Fig. 2, element 212, disclosing a profile database that stores user profiles; the profiles containing a list indicating the user's order of preference for selection of various routes), wherein each of the user preferences corresponds to a respective type of trip (see at least [0051], disclosing driver preferences include various characteristics, e.g. scenic route, fastest route, cheapest route); 
	one or more memory devices storing instructions (see at least [0056]); and…
	…identify, for the trip, potential routes from a departure location to a destination([0034], disclosing a routing module that generates one or more trip routes, i.e. a plurality of potential routes from a departure location to a destination);
	calculate attributes of each of the potential routes ([0027], disclosing receiving non-coordinate information, which includes information such as weather information, traffic conditions, road conditions, i.e. attributes, for potential routes);…
	compare the attributes of each of the potential routes to the user preference of the user preferences ([0034], disclosing generating trip routes based on, i.e. comparing, information received from the user profile, i.e. user preference information, and the non-coordinate module, i.e. the attributes of the routes);
	identify one or more optimized routes for the user by selecting one or more of the potential routes based comparing the attributes of each of the potential routes to the user preference ([0034], disclosing generating, i.e. identifying, trip routes based on information received from the user profile and the non-coordinate module, i.e. a comparison based on user preferences and route attributes); and
	output, on a graphical user interface, the one or more optimized routes to a communications network for transmittal to a remote device associated with the user ([0034], disclosing communicating to the user, i.e. outputting, the trip routes in various forms. [0038], disclosing an outputting means to convey a trip to the user. Also: [0023]; Fig. 1, disclosing the route provider in communications with a network, as understood by those skilled in the art).
Becker does not explicitly teach:
	…one or more processors configured to execute the instructions to:
	determine a type of trip, wherein the type of trip corresponds to a length of the trip…
…retrieve user preferences in a user profile associated with a user, wherein each of the user preferences corresponds to a respective type of trip…
…determine the user preference, of the user preferences that corresponds to the type of trip;
	However, in the same field of endeavor, vehicle navigation, Inoue teaches:
… one or more processors (Fig. 1, element 10; [0017]) configured to execute the instructions to:
determine a type of trip, wherein the type of trip corresponding to a length of the trip (see at least [0029-0030], disclosing performing cluster analysis on each path and determining the shortest travel time route and the shortest travel distance route, i.e. a type of trip corresponding to the length of the trip).
…retrieve user preferences in a user profile associated with a user, wherein each of the user preferences corresponds to a respective type of trip (see at least [0031], disclosing a priority setting, i.e. a preference, made by the user in advance)…
…determine the user preference, of the user preferences that corresponds to the type of trip (see at least [0031-0032], disclosing a user priority specifies the shortest travel route, i.e. a preference for a shortest route corresponds to the route with the shortest time (i.e. route c which is presented to the user)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Becker to incorporate determining a type of trip corresponding to a length of the trip, as taught by Inoue.  One would have been motivated to make this modification in order to present the route that meets a priority set by a user, as taught by Inoue in at least [0031], thus increasing user convenience.

Regarding claim 2, the combination of Becker and Inoue teaches:
The system of Claim 1, wherein the attributes of each of the potential routes include potential congestion or safety (Becker: [0044] disclosing receiving safety information of the routes).

Regarding claim 3, combination of Becker and Inoue teaches:
The system of Claim 1, further comprising:
a road condition database that stores dynamic road conditions (Becker: [0027], disclosing receiving non-coordinate information, which includes information such as road conditions from a data source, i.e. a database. Also [0053], disclosing the data received from data sources in real-time, i.e. dynamic road conditions);
wherein the system calculates the attributes of each of the potential routes at least in part based on the dynamic road conditions (Becker: [0034], disclosing generating trip routes based on information received from the user profile and the non-coordinate module, i.e. the dynamic road conditions are at least one of the attributes calculated by the route provider).

Regarding claim 4, combination of Becker and Inoue teaches:
The system of Claim 1, further comprising:
a weather condition database that stores current and/or forecasted weather conditions (Becker: [0027], disclosing receiving non-coordinate information, which includes information such as weather information from a data source, i.e. a database),
wherein the system calculates the attributes of each of the potential routes at least in part based on the current and/or forecasted weather conditions (Becker: [0034] , disclosing generating trip routes based on information received from the user profile and the non-coordinate module, i.e. the weather conditions are at least one of the attributes calculated by the route provider).

Regarding claim 5, combination of Becker and Inoue teaches:
The system of Claim 1, wherein at least one of the user preferences represents how much the user weighs safety versus travel time and/or route length for the trip (Becker: [0030-0033], disclosing a user set preference of selecting routes that are in order of preference.  Here, the user sets highest preference on safety, preferring to avoid routes with historically high accidents, i.e. not safe, over routes with low speed limits, i.e. higher travel time).

Regarding claim 6, combination of Becker and Inoue teaches:
The system of Claim 1, wherein the database stores attributes of a vehicle associated with the user (Becker: [0028], disclosing vehicle height and weight, i.e. attributes, included in the non-coordinate information) and the analysis unit identifies the optimum routes further based on attributes of the vehicle associated with the user (Becker: [0034] , disclosing generating trip routes based on information received from the user profile and the non-coordinate module, i.e. the vehicle attributes are at least one of the attributes calculated by the route provider).

Regarding claim 8, Becker teaches:
A method for identifying one or more optimum routes for a user ([0006], disclosing a method for providing travel directions to a user), the method comprising:…
…identifying, for the trip, potential routes from a departure location to a destination ([0034], disclosing a routing module that generates one or more trip routes, i.e. a plurality of potential routes from a departure location to a destination);
calculating attributes of each of the potential routes ([0027], disclosing receiving non-coordinate information, which includes information such as weather information, traffic conditions, road conditions, i.e. attributes, for potential routes);…
comparing the attributes of each of the potential routes to user preference of the user preferences that corresponds to the type of a trip ([0034] , disclosing generating trip routes based on, i.e. comparing, information received from the user profile, i.e. user preference information, and the non-coordinate module, i.e. the attributes of the routes);
identifying one or more optimized routes for the user by selecting one or more of the potential routes based on the comparing the attributes of each of the potential routes to the user preference ([0034], disclosing generating, i.e. identifying, trip routes based on information received from the user profile and the non-coordinate module, i.e. a comparison based on user preferences and route attributes); and
outputting, on a graphical user interface, the one or more optimized routes to a communications network for transmittal to a remote device associated with the user ([0034], disclosing communicating to the user, i.e. outputting, the trip routes in various forms. [0038], disclosing an outputting means to convey a trip to the user. [0023]; Fig. 1, disclosing the route provider in communications with a network, as understood by those skilled in the art).
Becker does not explicitly teach:
determining a type of trip, wherein the type of trip corresponds to a length of the trip…
…retrieving user preferences in a user profile associated with a user, wherein each of the user preferences corresponds to a respective type of trip…
…determining the user preference, of the user preferences that corresponds to the type of trip;
However, in the same field of endeavor, vehicle navigation, Inoue teaches:
determine a type of trip, wherein the type of trip corresponding to a length of the trip (see at least [0029-0030], disclosing performing cluster analysis on each path and determining the shortest 
…retrieving user preferences in a user profile associated with a user, wherein each of the user preferences corresponds to a respective type of trip (see at least [0031], disclosing a priority setting, i.e. a preference, made by the user in advance)…
…determining the user preference, of the user preferences that corresponds to the type of trip (see at least [0031-0032], disclosing a user priority specifies the shortest travel route, i.e. a preference for a shortest route corresponds to the route with the shortest time (i.e. route c which is presented to the user)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Becker to incorporate determining a type of trip corresponding to a length of the trip, as taught by Inoue.  One would have been motivated to make this modification in order to present the route that meets a priority set by a user, as taught by Inoue in at least [0031], thus increasing user convenience.

Regarding claim 9, claim 9 recites analogous language to claim 2 above, and is therefore rejected under the same premise.
The method of Claim 8…

Regarding claim 10, claim 10 recites analogous language to claim 3 above, and is therefore rejected under the same premise.  

claim 11, claim 11 recites analogous language to claim 4 above, and is therefore rejected under the same premise.  

Regarding claim 12, claim 12 recites analogous language to claim 5 above, and is therefore rejected under the same premise.  

Regarding claim 13, the combination of Becker and Inoue teaches:
The method of Claim 8, wherein the one or more optimum routes are identified further based on attributes of a vehicle associated with the user (Becker: [0028], disclosing vehicle height and weight, i.e. attributes, included in the non-coordinate information. Also [0034], disclosing generating trip routes based on information received from the user profile and the non-coordinate module, i.e. the vehicle attributes are at least one of the attributes calculated by the route provider).
Regarding claim 15, Becker teaches:
 A non-transitory computer readable storage medium (CRSM) storing instructions that, when executed by a processor, cause a computer to:…
Identify, for the trip, potential routes from a departure location to a destination ([0034], disclosing a routing module that generates one or more trip routes, i.e. a plurality of potential routes from a departure location to a destination);
calculate attributes of each of the potential routes ([0027], disclosing receiving non-coordinate information, which includes information such as weather information, traffic conditions, road conditions, i.e. attributes, for potential routes);
compare the attributes of each of the potential routes to a user preference of the user preferences that corresponds to the type of trip ([0034], disclosing generating trip routes based on, i.e. comparing, information received from the user profile, i.e. user preference information, and the non-coordinate module, i.e. the attributes of the routes);
identify one or more optimized routes for the user by selecting one or more of the potential routes based on the comparing the attributes of each of the potential routes to the user preference ([0034], disclosing generating, i.e. identifying, trip routes based on information received from the user profile and the non-coordinate module, i.e. a comparison based on user preferences and route attributes); and
output, on a graphical user interface, the one or more optimized routes to a communications network for transmittal to a remote device associated with the user ([0034], disclosing communicating to the user, i.e. outputting, the trip routes in various forms. [0038], disclosing an outputting means to convey a trip to the user. Also [0023]; Fig. 1, disclosing the route provider in communications with a network, as understood by those skilled in the art).
Becker does not explicitly teach:
determine a type of trip, wherein the type of trip corresponds to a length of the trip…
…retrieve user preferences in a user profile associated with a user, wherein each of the user preferences corresponds to a respective type of trip…
…determine the user preference, of the user preferences that corresponds to the type of trip;
	However, in the same field of endeavor, vehicle navigation, Inoue teaches:
 	determine a type of trip, wherein the type of trip corresponding to a length of the trip (see at least [0029-0030], disclosing performing cluster analysis on each path and determining the 
…retrieve user preferences in a user profile associated with a user, wherein each of the user preferences corresponds to a respective type of trip (see at least [0031], disclosing a priority setting, i.e. a preference, made by the user in advance)…
…determine the user preference, of the user preferences that corresponds to the type of trip (see at least [0031-0032], disclosing a user priority specifies the shortest travel route, i.e. a preference for a shortest route corresponds to the route with the shortest time (i.e. route c which is presented to the user)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Becker to incorporate determining a type of trip corresponding to a length of the trip, as taught by Inoue.  One would have been motivated to make this modification in order to present the route that meets a priority set by a user, as taught by Inoue in at least [0031], thus increasing user convenience.

Regarding claim 16, claim 16 recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 17, claim 17 recites analogous language to claim 3 above, and is therefore rejected under the same premise.  

Regarding claim 18, claim 18 recites analogous language to claim 5 above, and is therefore rejected under the same premise.  

Regarding claim 19, claim 19 recites analogous language to claim 13 above, and is therefore rejected under the same premise.  

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Inoue, and further in view of Golding, et al. (USP 7,996,345, hereinafter Golding).

Regarding claim 7, the combination of Becker and Inoue teaches:
The system of Claim 1, wherein the system provides functionality for the user to select one of the one or more optimized routes (Backer: [0046], disclosing providing the user with one or more routes to select from)…
Becker does not explicitly teach:
… and updates the user preferences based on one or more attributes of the selected route.
However, in the same field of endeavor, vehicle navigation, Golding teaches:
and updates the user preferences based on one or more attributes of the selected route (Col. 6, lines 1-3, disclosing adjusting a desirability metric, i.e. updates the user preferences, based on which route the user selected from a list of routes presented).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Becker and Inoue to alter the user preferences based on a selection, as taught by Golding.  One would have been motivated to make this modification in order to provide a more complete and updated user profile.

claim 14, claim 14 recites analogous language to claim 7 above, and is therefore rejected under the same premise.  

Regarding claim 20, claim 20 recites analogous language to claim 7 above, and is therefore rejected under the same premise.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664